DETAILED ACTION
This Office Action is in response to the communication filed 06/24/2022. 
Status of the claims:
Claims 1-18 were pending.
Claims 2, 8,  and 14 are cancelled.
New Claims 19-21 are submitted.
Claims 1, 3-7, 9-13, 14-21 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 06/24/2022. By this request, the claims and Abstract of the Disclosure are amended. Furthermore, Claims 5, 10, 16 and the Abstract are amended to address the Objections described on Pages 2-3 of the Non-Final Rejection dated 03/29/2022. Accordingly, withdrawal  of the Objections is made.

Response to Claim Rejections under 35 USC § 103
The Applicant’s Arguments/Remarks made in an Amendment filed 06/24/2022, regarding the rejection of claims 1-3, 7-9, and 13-15 under 35 U.S.C. 103, as being unpatentable over Hasegawa in view of Takagi and the rejection of claims 6, 12, 18 under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Takagi and Stephens is fully considered but they are not persuasive. The Applicant’s contentions (see REMARKS, Pages 17-20)  are summarized as follows:
The delay adjustment circuit of Hasegawa delays the frequency-divided clock but does not delay the input clock. Therefore, the delay adjustment circuit of Hasegawa does not correspond to the first delay circuit of claim 1.
The phase comparator of Hasegawa detects the phase difference between the output clock detected at a timing based on a feedback clock and the input clock. Therefore, Hasegawa also fails to disclose or suggest the recited first clock control circuit of claim 1.
The delay adjustment circuit of Hasegawa does not adjust the delay amount based on variation of the input signal in the clock generator. Therefore, Hasegawa also fails to disclose or suggest the recited first monitoring circuit of claim 1.
Regarding currently amended dependent claim 6, nowhere does Stephens disclose adjusting a delay amount based on an area of an opening an eye pattern of a transmission signal.

The Examiner respectfully traverses the Appellant’s Argument in “.a”. In reference to said argument, previously presented and rejected claim 1 recites “ a first delay circuit that is capable of adjusting a first delay amount, the first delay circuit being configured to delay a first reference clock signal by the first delay amount, and output a first delayed reference clock signal”. Quiet contrary to the assertion in the Appellant’s Argument, the cited references , for example Hasegawa discloses  a delay adjustment circuit, that is configured and capable of adjusting reference clock signal by a delay amount. That is, the delay adjustment circuit receives the reference clock signal and adjusts by a delay amount with respect to the clock, and then generates (outputs) a feedback clock signal obtained by delaying the reference clock (see for example, Hasegawa  Fig. 1, and Paras [0010], [0014], [0027). Even further, the delay adjustment circuit of Hasegawa delays the feedback clock with respect to the reference clock so that one of the rising edge and the falling edge of the output clock is aligned with one edge of the output (feedback) clock. For at least this reasons, the Examiner respectfully submits that Hasegawa’s delay circuit reasonably and properly meet said first delay circuit recited in previously presented and rejected claim 1. Therefore, the rejection of said claim limitation under 35 U.S.C. § 103 as being obvious in view of the cited art (e.g. Hasegawa)  is appropriate. 
The Examiner, also, respectfully traverses the Appellant’s Argument in “.b”. In reference to said argument, previously presented and rejected claim 1 recites “ a first clock control circuit that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison.” Contrary to the assertion in the Appellant’s Argument, the cited references , for example Hasegawa discloses  a first clock control circuit (e.g. Hasegawa, a clock control circuit (PFD) of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras [0017], [0020]: that is configured to perform phase comparison between phases of the delayed clock signal and an output clock signal; and then generates a control (UP and/or DN) signal based on a result of the comparison). For at least this reasons, the Examiner respectfully submits that Hasegawa’s a clock control circuit (PFD) reasonably and properly meet said f a first clock control circuit recited in previously presented and rejected claim 1. Therefore, the rejection of said claim limitation under 35 U.S.C. § 103 as being obvious in view of the cited art (e.g. Hasegawa)  is appropriate. 
The Examiner respectfully traverses the Appellant’s Argument in “.c” also. In reference to said argument, previously presented and rejected claim 1 recites “first monitoring circuit that is configured to monitor jitter in the first output clock signal and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal.” Again, in contrary to the assertion in the Appellant’s Argument, the cited references , for example Hasegawa discloses  a first monitoring circuit (e.g. PLL circuit of Fig. 1) that is configured to monitor jitter in the first output clock signal (e.g. para [0106], [0108], [0152]: configured to monitor and suppress or adjust jitter amount in the output clock signal, and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal (e.g. Hasegawa Paras [0066], [0108] cite that the PLL circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal), wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal (e.g. Hasegawa, Paras [0066], [0108] cites, the circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal). For at least this reasons, the Examiner respectfully submits that Hasegawa’s a circuit for monitoring jitter in the output signal reasonably and properly meet said  first monitoring circuit recited in previously presented and rejected claim 1. Therefore, the rejection of said The Appellant’s Argument in “.d” has been reconsidered carefully, it is noted, however, the claim is amended, currently, to include new feature which was not in previously rejected claim 6. Further, the amendment to the claim narrows the scope of the claim, thus rendering the applicant’s argument moot.
For at least the above reasons, the Examiner respectfully submits that rejected claims 1-3, 7-9, and 13-15 are not patentable Hasegawa in view of Takagi and Stephens. Accordingly the applied prior art reasonably and properly meet all the claimed limitation as rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016025548 to Hasegawa (references are done to JPO Translated Discerption & Drawings of the JP2016025548, which are hereby also annexed) in view of WO2009119599 to Takagi et al. (“Takagi”)  (references are done to WIPO Translated Discerption & Drawings of the WO2009119599, which are hereby also annexed)  (The comments in parentheses apply to the prior art document/s)

RE claim 1, Hasegawa discloses a phase synchronization circuit (e.g. Fig. 1, Para [0014]: a phase synchronization circuit), comprising: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), for adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: for adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras [0017], [0020]: performs phase comparison between phases of the delayed reference clock signal and an output clock signal and generates a control (UP and/or DN) signal based on a result of the comparison); a first clock signal generation circuit (e.g. a clock generating unit (CGEN)  of Fig. 1) that is configured to generate the first output clock signal based on the first clock control signal (e.g. Paras [0022], [0025], [0107]: a clock signal generator that generates an output clock signal based on the first clock control signal); and a first monitoring circuit (e.g. PLL circuit of Fig. 1) that is configured to monitor jitter in the first output clock signal (e.g. para [0106], [0108], [0152]: configured to suppress or reduce jitter amount in the output clock signal ) and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal (e.g. Paras [0066], [0108]: the PLL circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal), wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal). 
The subject matter of claim 1 differs from Hasegawa in that Hasegawa does not explicitly recite claimed languages such as “monitoring Circuit” or “monitoring jitter”, when describing the PLL circuit equalizing (adjusting) a jitter caused by delay variation based on a result of determining the jitter included in the output clock signal, as set forth above.  However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Hasegawa’s disclosure of – the PLL circuit equalizing (adjusting) a jitter caused by the delay variation based on a result of determining the jitter included in the output clock signal, as set forth above, can be construed as the PLL Circuit and its function corresponds to the “monitoring Circuit” and the function of “monitoring jitter”. Besides, “monitoring Circuit” or “monitoring jitter” in clock (phase) synchronization systems is firmly established in the industry. See for example, Takagi (Figs. 1, 12 and Paras [0083]-[0084], [0109], [0113]) which teaches or suggests, a Jitter Monitoring Circuit that is configured to monitor jitter based on variation measurement in the reception time stamp from the output signal of the phase comparison unit. Moreover, the jitter monitoring means monitors delay jitter based on a timing error from the phase comparison means, and adjust a delay value according to the amount of the delay jitter in the output clock. See also, Claims 7 and 14 of Takagi, which suggests wherein adjusting the resolution to an optimum value, the dividing (i.e. clock control) means is instructed to change the control signal to be up-converted so that the monitoring means change the coefficient indicating the degree of improvement in resolution. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa with the knowledge generally available to one of ordinary skill in the art or with Takagi’s teaching or suggestion for the purpose of obtaining optimum resolution that maximizes the clock synchronization accuracy from the relationship between the preset resolution and the clock synchronization accuracy based on the measured dispersion value of the delay jitter, (e.g. Page 9 of Pages 6-7, 9 of Takagi). Therefore one of ordinary skill in the art, such as an individual working in a field related to clock/phase synchronization systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.


RE claim 2. (Cancelled)

RE claim 3, Hasegawa discloses the phase synchronization circuit according to claim 1, further comprising: a second clock control circuit (e.g. a second Phase Comparator (PFD2) circuit of Fig. 13) that is configured to compare phases of a second reference clock signal and a second output clock signal and generate a second clock control signal based on a result of the comparison (e.g. Fig. 13-14, Paras [0140], [0145]: performs phase comparison between phases of a second reference clock signal and an second output clock signal and generates a control signal based on a result of the comparison); and a second clock signal generation circuit (e.g. a clock generating unit 2 (CGEN)  of Fig. 13) that is configured to generate the second output clock signal based on the second clock control signal (e.g. Paras [0140], [0145], [0163]: generates an output clock signal based on the second clock control signal), wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal and variation of the second clock control signal (e.g. Paras [0162]-[0164]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).    

RE claim 7, Hasegawa discloses a transmission and reception circuit (e.g. Fig. 1, Para [0016]: adapted to transmit output signal and to receive input signal), comprising: a first phase synchronization circuit that is configured to generate a first output clock signal (e.g. Fig. 1, Paras [0014], [0016]: a phase synchronization circuit configured to generate an output clock signal); a first transmission circuit that is configured to perform data transmission based on the first output clock signal (e.g. Fig. 1, Para [0016]: a transmission circuit adapted to transmit output signal based on the output clock signal); and a first reception circuit that is configured to perform data reception based on the first output clock signal (e.g. Fig. 1, Para [0016]: a logic (reception) circuit adapted to perform signal reception based on the output clock signal) , wherein the first phase synchronization circuit (e.g. Fig. 1, Para [0014]: the phase synchronization circuit), comprises: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), for adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: for adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras [0017], [0020]: performs phase comparison between phases of the delayed reference clock signal and an output clock signal and generates a control (UP and/or DN) signal based on a result of the comparison); a first clock signal generation circuit (e.g. a clock generating unit (CGEN)  of Fig. 1) that is configured to generate the first output clock signal based on the first clock control signal (e.g. Paras [0022], [0025], [0107]: a clock signal generator that generates an output clock signal based on the first clock control signal); and a first monitoring circuit (e.g. PLL circuit of Fig. 1) that is configured to monitor jitter in the first output clock signal (e.g. para [0106], [0108], [0152]: configured to suppress or reduce jitter amount in the output clock signal ) and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal (e.g. Paras [0066], [0108]: the PLL circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal), wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).
The subject matter of claim 7 differs from Hasegawa in that Hasegawa does not explicitly recite claimed languages such as “monitoring Circuit” or “monitoring jitter”, when describing the PLL circuit equalizing (adjusting) a jitter caused by delay variation based on a result of determining the jitter included in the output clock signal, as set forth above.  However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Hasegawa’s disclosure of – the PLL circuit equalizing (adjusting) a jitter caused by the delay variation based on a result of determining the jitter included in the output clock signal, as set forth above, can be construed as the PLL Circuit and its function corresponds to the “monitoring Circuit” and the function of “monitoring jitter”. Besides, “monitoring Circuit” or “monitoring jitter” in clock (phase) synchronization systems is firmly established in the industry. See for example, Takagi (Figs. 1, 12 and Paras [0083]-[0084], [0109], [0113]) which teaches or suggests, a Jitter Monitoring Circuit that is configured to monitor jitter based on variation measurement in the reception time stamp from the output signal of the phase comparison unit. Moreover, the jitter monitoring means monitors delay jitter based on a timing error from the phase comparison means, and adjust a delay value according to the amount of the delay jitter in the output clock. See also, Claims 7 and 14 of Takagi, which suggests wherein adjusting the resolution to an optimum value, the dividing (i.e. clock control) means is instructed to change the control signal to be up-converted so that the monitoring means change the coefficient indicating the degree of improvement in resolution. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa with the knowledge generally available to one of ordinary skill in the art or with Takagi’s teaching or suggestion for the purpose of obtaining optimum resolution that maximizes the clock synchronization accuracy from the relationship between the preset resolution and the clock synchronization accuracy based on the measured dispersion value of the delay jitter, (e.g. Page 9 of Pages 6-7, 9 of Takagi). Therefore one of ordinary skill in the art, such as an individual working in a field related to clock/phase synchronization systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7.


RE claim 8. (Cancelled) 


RE claim 9, Hasegawa discloses the transmission on and reception circuit according to claim 7, further comprising: a second phase synchronization circuit that is configured to generate a second output clock signal (e.g. Fig. 13, Paras [0110]: a second phase synchronization circuit configured to generate output clock signal); a second transmission circuit that is configured to perform data transmission based on the second output clock signal (e.g. Fig. 13, Paras [0110], [0113]: a transmission circuit adapted to transmit output signal based on the output clock signal); and a second reception circuit that is configured to perform data reception based on the second output clock signal (e.g. Fig. 13, Para [0171]: another logic (reception) circuit adapted to perform signal reception based on another output clock signal), wherein the second phase synchronization circuit comprises: a second clock control circuit (e.g. a second Phase Comparator (PFD2) circuit of Fig. 13) that is configured to compare phases of a second reference clock signal and a second output clock signal and generate a second clock control signal based on a result of the comparison (e.g. Fig. 13-14, Paras [0140], [0145]: performs phase comparison between phases of a second reference clock signal and an second output clock signal and generates a control signal based on a result of the comparison); and a second clock signal generation circuit (e.g. a clock generating unit 2 (CGEN)  of Fig. 13) that is configured to generate the second output clock signal based on the second clock control signal (e.g. Paras [0140], [0145], [0163]: generates an output clock signal based on the second clock control signal), wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal and variation of the second clock control signal (e.g. Paras [0162]-[0164]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).   

 
RE claim 13, Hasegawa discloses an integrated circuit (e.g. Fig. 1, Para [0009]: a semiconductor integrated circuit), comprising: a first phase synchronization circuit that is configured to generate a first output clock signal (e.g. Fig. 1, Paras [0014], [0016]: a phase synchronization circuit configured to generate an output clock signal); a first transmission circuit that is configured to perform data transmission based on the first output clock signal (e.g. Fig. 1, Para [0016]: a transmission circuit adapted to transmit output signal based on the output clock signal); a first reception circuit that is configured to perform data reception based on the first output clock signal (e.g. Fig. 1, Para [0016]: a logic (reception) circuit adapted to perform signal reception based on the output clock signal) and 
an internal circuit that is configured to output the first transmission data to the first transmission circuit and receive the first reception data from the first reception circuit (e.g. Fig. 1, Para [0016]: an internal circuit adapted to transmit output signal and to receive input signal), wherein the first phase synchronization circuit comprises: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), for adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: for adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras [0017], [0020]: performs phase comparison between phases of the delayed reference clock signal and an output clock signal and generates a control (UP and/or DN) signal based on a result of the comparison); a first clock signal generation circuit (e.g. a clock generating unit (CGEN)  of Fig. 1) that is configured to generate the first output clock signal based on the first clock control signal (e.g. Paras [0022], [0025], [0107]: a clock signal generator that generates an output clock signal based on the first clock control signal); and a first monitoring circuit (e.g. PLL circuit of Fig. 1) that is configured to monitor jitter in the first output clock signal (e.g. para [0106], [0108], [0152]: configured to suppress or reduce jitter amount in the output clock signal ) and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal (e.g. Paras [0066], [0108]: the PLL circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal), wherein the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal). 
The subject matter of claim 13 differs from Hasegawa in that Hasegawa does not explicitly recite claimed languages such as “monitoring Circuit” or “monitoring jitter”, when describing the PLL circuit equalizing (adjusting) a jitter caused by delay variation based on a result of determining the jitter included in the output clock signal, as set forth above.  However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Hasegawa’s disclosure of – the PLL circuit equalizing (adjusting) a jitter caused by the delay variation based on a result of determining the jitter included in the output clock signal, as set forth above, can be construed as the PLL Circuit and its function corresponds to the “monitoring Circuit” and the function of “monitoring jitter”. Besides, “monitoring Circuit” or “monitoring jitter” in clock (phase) synchronization systems is firmly established in the industry. See for example, Takagi (Figs. 1, 12 and Paras [0083]-[0084], [0109], [0113]) which teaches or suggests, a Jitter Monitoring Circuit that is configured to monitor jitter based on variation measurement in the reception time stamp from the output signal of the phase comparison unit. Moreover, the jitter monitoring means monitors delay jitter based on a timing error from the phase comparison means, and adjust a delay value according to the amount of the delay jitter in the output clock. See also, Claims 7 and 14 of Takagi, which suggests wherein adjusting the resolution to an optimum value, the dividing (i.e. clock control) means is instructed to change the control signal to be up-converted so that the monitoring means change the coefficient indicating the degree of improvement in resolution. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa with the knowledge generally available to one of ordinary skill in the art or with Takagi’s teaching or suggestion for the purpose of obtaining optimum resolution that maximizes the clock synchronization accuracy from the relationship between the preset resolution and the clock synchronization accuracy based on the measured dispersion value of the delay jitter, (e.g. Page 9 of Pages 6-7, 9 of Takagi). Therefore one of ordinary skill in the art, such as an individual working in a field related to clock/phase synchronization systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 13.

RE claim 14. (Cancelled)

 
RE claim 15, Hasegawa discloses the integrated circuit according to claim 13, further comprising: a second phase synchronization circuit that is configured to generate a second output clock signal (e.g. Fig. 13, Paras [0110]: a second phase synchronization circuit configured to generate output clock signal); a second transmission circuit that is configured to perform data transmission based on the second output clock signal (e.g. Fig. 13, Paras [0110], [0113]: a transmission circuit adapted to transmit output signal based on the output clock signal); and a second reception circuit that is configured to perform data reception based on the second output clock signal (e.g. Fig. 13, Para [0171]: another logic (reception) circuit adapted to perform signal reception based on another output clock signal), wherein the second phase synchronization circuit comprises: a second clock control circuit (e.g. a second Phase Comparator (PFD2) circuit of Fig. 13) that is configured to compare phases of a second reference clock signal and a second output clock signal and generate a second clock control signal based on a result of the comparison (e.g. Fig. 13-14, Paras [0140], [0145]: performs phase comparison between phases of a second reference clock signal and an second output clock signal and generates a control signal based on a result of the comparison); and a second clock signal generation circuit (e.g. a clock generating unit 2 (CGEN)  of Fig. 13) that is configured to generate the second output clock signal based on the second clock control signal (e.g. Paras [0140], [0145], [0163]: generates an output clock signal based on the second clock control signal), and the first monitoring circuit is configured to adjust the first delay amount based on variation of the first clock control signal and variation of the second clock control signal (e.g. Paras [0162]-[0164]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).   


Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Takagi, further in view of US2011/0234277 to Stephens et al. (“Stephens”)   (The comments in parentheses apply to the prior art document/s)

RE claim 6, Hasegawa discloses a phase synchronization circuit (e.g. Fig. 1, Para [0014]: a phase synchronization circuit), comprising: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), for adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: for adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras [0017], [0020]: performs phase comparison between phases of the delayed reference clock signal and an output clock signal and generates a control (UP and/or DN) signal based on a result of the comparison); a first clock signal generation circuit (e.g. a clock generating unit (CGEN)  of Fig. 1) that is configured to generate the first output clock signal based on the first clock control signal (e.g. Paras [0022], [0025], [0107]: a clock signal generator that generates an output clock signal based on the first clock control signal); and a first monitoring circuit (e.g. PLL circuit of Fig. 1) that is configured to monitor jitter in the first output clock signal (e.g. para [0106], [0108], [0152]: configured to suppress or reduce jitter amount in the output clock signal ) and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal (e.g. Paras [0066], [0108]: the PLL circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal), wherein the first monitoring circuit is configured to adjust the first delay amount based on […] a transmission signal generated based on the first output clock signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).
The subject matter of claim 6 differs from Hasegawa in view of Takagi in that Hasegawa in view of Takagi does not explicitly disclose the feature: [based on an area of an opening of an eye pattern], as recited. However, Stephens teaches or suggests, in the same technical field, said feature (e.g. Stephens, Fig. 4 and Para [0020]: the delay measurement amount is determined based on eye diagram, such as based on the deviation of the center of eye diagrams. That is, the processing unit measures deviations in the eye diagrams associated with data signals output by at least one of clocked circuitry (e.g. clocked circuitry 20, 22), then determines a position of each transition between high and low amplitudes for a series of data bits communicated by the clocked circuitry, wherein the measured deviations may be stored and used to adjust the values associated with dynamically variable delay elements, illustrated in Fig. 4). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa in view of Takagi with Stephens’ teaching or suggestion for the purpose of minimizing the jitter amount in the output clock signal. Therefore one of ordinary skill in the art, such as an individual working in a field related to clock/phase synchronization systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.

RE claim 12, Hasegawa in view of Takagi discloses a transmission and reception circuit (e.g. Fig. 1, Para [0016]: adapted to transmit output signal and to receive input signal), comprising: a first phase synchronization circuit that is configured to generate a first output clock signal (e.g. Fig. 1, Paras [0014], [0016]: a phase synchronization circuit configured to generate an output clock signal); a first transmission circuit that is configured to perform data transmission based on the first output clock signal (e.g. Fig. 1, Para [0016]: a transmission circuit adapted to transmit output signal based on the output clock signal); and a first reception circuit that is configured to perform data reception based on the first output clock signal (e.g. Fig. 1, Para [0016]: a logic (reception) circuit adapted to perform signal reception based on the output clock signal) , wherein the first phase synchronization circuit (e.g. Fig. 1, Para [0014]: the phase synchronization circuit), comprises: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), for adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: for adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras [0017], [0020]: performs phase comparison between phases of the delayed reference clock signal and an output clock signal and generates a control (UP and/or DN) signal based on a result of the comparison); a first clock signal generation circuit (e.g. a clock generating unit (CGEN)  of Fig. 1) that is configured to generate the first output clock signal based on the first clock control signal (e.g. Paras [0022], [0025], [0107]: a clock signal generator that generates an output clock signal based on the first clock control signal); and a first monitoring circuit (e.g. PLL circuit of Fig. 1) that is configured to monitor jitter in the first output clock signal (e.g. para [0106], [0108], [0152]: configured to suppress or reduce jitter amount in the output clock signal ) and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal (e.g. Paras [0066], [0108]: the PLL circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal), wherein the first monitoring circuit (e.g. PLL circuit of Fig. 1) is configured to adjust the first delay amount based on […] a transmission signal generated based on the first output clock signal by the first transmission circuit (e.g. Paras [0066], [0108]: the PLL equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).
The subject matter of claim 12 differs from Hasegawa in view of Takagi in that Hasegawa in view of Takagi does not explicitly disclose the feature: [based on an eye pattern], as recited. However, Stephens teaches or suggests, in the same technical field, said feature However, Stephens teaches or suggests, in the same technical field, said feature (e.g. Stephens, Fig. 4 and Para [0020]: the delay measurement amount is determined based on eye diagram, such as based on the deviation of the center of eye diagrams. That is, the processing unit measures deviations in the eye diagrams associated with data signals output by at least one of clocked circuitry (e.g. clocked circuitry 20, 22), then determines a position of each transition between high and low amplitudes for a series of data bits communicated by the clocked circuitry, wherein the measured deviations may be stored and used to adjust the values associated with dynamically variable delay elements, illustrated in Fig. 4). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa in view of Takagi with Stephens’ teaching or suggestion for the purpose of minimizing the jitter amount in the output clock signal. Therefore one of ordinary skill in the art, such as an individual working in a field related to clock/phase synchronization systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 12.

RE claim 18, Hasegawa in view of Takagi discloses an integrated circuit (e.g. Fig. 1, Para [0009]: a semiconductor integrated circuit), comprising: a first phase synchronization circuit that is configured to generate a first output clock signal (e.g. Fig. 1, Paras [0014], [0016]: a phase synchronization circuit configured to generate an output clock signal); a first transmission circuit that is configured to perform data transmission based on the first output clock signal (e.g. Fig. 1, Para [0016]: a transmission circuit adapted to transmit output signal based on the output clock signal); a first reception circuit that is configured to perform data reception based on the first output clock signal (e.g. Fig. 1, Para [0016]: a logic (reception) circuit adapted to perform signal reception based on the output clock signal) and an internal circuit that is configured to output the first transmission data to the first transmission circuit and receive the first reception data from the first reception circuit (e.g. Fig. 1, Para [0016]: an internal circuit adapted to transmit output signal and to receive input signal), wherein the first phase synchronization circuit comprises: a first delay circuit (e.g. a delay adjustment (DLY) circuit of Fig. 1), for adjusting a first delay amount (e.g. Fig. 1, Para [0010], [0014]: for adjusting a delay amount), the first delay circuit being configured to delay a first reference clock signal by the first delay amount (e.g. Fig. 1, Paras [0010], [0027]: configured to delay a reference clock signal by the delay amount), and output a first delayed reference clock signal (e.g. Fig. 1, Para [0027]: output a delayed reference clock signal); a first clock control circuit (e.g. Phase Comparator (PFD) circuit of Figs. 1, 2) that is configured to compare phases of the first delayed reference clock signal and a first output clock signal and generate a first clock control signal based on a result of the comparison (e.g. Fig. 6, Paras [0017], [0020]: performs phase comparison between phases of the delayed reference clock signal and an output clock signal and generates a control (UP and/or DN) signal based on a result of the comparison); a first clock signal generation circuit (e.g. a clock generating unit (CGEN)  of Fig. 1) that is configured to generate the first output clock signal based on the first clock control signal (e.g. Paras [0022], [0025], [0107]: a clock signal generator that generates an output clock signal based on the first clock control signal); and a first monitoring circuit (e.g. PLL circuit of Fig. 1) that is configured to monitor jitter in the first output clock signal (e.g. para [0106], [0108], [0152]: configured to suppress or reduce jitter amount in the output clock signal ) and adjust the first delay amount based on a result of monitoring the jitter in the first output clock signal (e.g. Paras [0066], [0108]: the PLL circuit equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal), wherein the first monitoring circuit (e.g. PLL circuit of Fig. 1) is configured to adjust the first delay amount based on […] a transmission signal generated based on the first output clock signal (e.g. Paras [0066], [0108]: equalizes (adjusts) the jitter caused by delay variation based on a result of determining the jitter included in the output clock signal).
The subject matter of claim 18 differs from Hasegawa in view of Takagi in that Hasegawa in view of Takagi does not explicitly disclose the feature: [based on an eye pattern], as recited. However, Stephens teaches or suggests, in the same technical field, said (e.g. Stephens, Fig. 4 and Para [0020]: the delay measurement amount is determined based on eye diagram, such as based on the deviation of the center of eye diagrams. That is, the processing unit measures deviations in the eye diagrams associated with data signals output by at least one of clocked circuitry (e.g. clocked circuitry 20, 22), then determines a position of each transition between high and low amplitudes for a series of data bits communicated by the clocked circuitry, wherein the measured deviations may be stored and used to adjust the values associated with dynamically variable delay elements, illustrated in Fig. 4). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Hasegawa in view of Takagi with Stephens’ teaching or suggestion for the purpose of minimizing the jitter amount in the output clock signal. Therefore one of ordinary skill in the art, such as an individual working in a field related to clock/phase synchronization systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 18.


Allowable Subject Matter
Claims 4-5, 10-11, 16-17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632